DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims requires,  determining whether the Thevenin impedance has exceeded a predetermined threshold, wherein the predetermined threshold is a fixed value (as recited in Claim 21), to determine an unknown condition (as recited in Claim 23), not previously claimed and thus making the set of claims independent or distinct from the invention originally claimed, to determine islanding and normal operation using a first range of possible values for the Thevenin impedance under a normal condition using a computer simulation; and a second range of possible values for the Thevenin impedance under an islanding condition using a computer simulation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 1-4, 6-13, 15-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant has amended independent Claims 1 and 10 to include the limitations of objected Claims 5 and 14 respectively.
Regarding amended Claim 1, Vu discloses a method (Figures 1-9, Figure 8 shows steps) comprising: 
measuring voltage and current at a connection point between a load and an electrical grid (Raw samples voltage and current waveforms, Figure 8, Column 2, lines 9-13, “…Based on local measurements (voltage and current), it produces an estimation of the strength/weakness of the transmission system connected to the bus”); 
determining a Thevenin impedance of the electrical grid based upon the voltage and current measurements (Thevenin Estimation block determining Zthev, Figure 8); 
setting the predetermined threshold, wherein setting the predetermined threshold comprises setting multiple thresholds the Thevenin impedance (Figures 4-7, Column 7, lines 2-7); and 
determining whether the Thevenin impedance has exceeded a predetermined threshold (“Is Zthev +e > Zapparent”, Figure 8). Vu discloses in Figure 9 plurality of substations each comprising plurality of local devices (IEDs), but does not disclose details.
Vu does not disclose the load being a distributed energy resource (DER) (one that consumes and produces/supplies energy), and that determining the multiple thresholds being a first range of possible values for the Thevenin impedance under a normal condition using a computer simulation; determining a second range of possible values for the Thevenin impedance under an islanding condition using a computer 
Manson discloses an electrical grid (100, Figure 1, 200, Figure 2) comprising plurality of microgrids (comprising 190, 192, Figure 1 for example), each comprising plurality of IEDs (160, 162, 164 in 190, 170, 172, 174 in 192, Figure 1) and DERs, and that each DER may be monitored by one or more IEDs (Paragraph 12, Paragraph 30, “….Generator 150, loads 136 and 138, CTs, PTs, circuit breakers 130, 132, 134, and IEDs 160, 162, and 164 may comprise a first islandable microgrid 190 of the electric power system 100……… an islandable microgrid may include several power generation devices, which may be generally referred to as a distributed energy resource (DER).  Each DER may be monitored by a one or more IEDs that are in communication with the master controller”).
Combination of Vu and Manson does not disclose that determining the multiple thresholds being a first range of possible values for the Thevenin impedance under a normal condition using a computer simulation; determining a second range of possible values for the Thevenin impedance under an islanding condition using a computer simulation; and determining whether an overlap exists between the first and second ranges of possible values for the Thevenin impedance, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-3, 6-8 depend from Claim 1. 

Claim 10 recites a system corresponding to the method of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 11-13, 15-18 depend from Claim 10.
Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive and/or rendered moot in view of current rejection addressing the new claims.
Applicant’s arguments are directed toward new Claims 21-23 are rendered moot as the claims are withdrawn from consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


/LUCY M THOMAS/Examiner, Art Unit 2836, 10/18/2021